Citation Nr: 1201563	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Traskey, Counsel





INTRODUCTION

The Veteran had active service from July 1945 to November 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are related to his period of active service, and in particular, to noise exposure caused by weapons and artillery fire during basic training.  In a February 2011 statement, the Veteran acknowledged working as a state police officer and protective security officer after discharge from service, but he denied exposure to abnormal noise levels.  In statements dated June 2007 and May 2008, the Veteran also denied recreational noise exposure after service. 

The Veteran was afforded a VA audiology examination in connection with the current claims in July 2010.  Audiometric testing was interpreted to show evidence of bilateral sensorineural hearing loss.  The examiner noted that the Veteran worked as a message center clerk in service, but that he was exposed to rifle fire, cannon fire, tanks, and jets for a period of three months during basic training.  The examiner also noted that the Veteran worked as a police officer for 25 years and as a protective security officer for 10 years after that.  According to the Veteran, he experienced hearing loss since the 1950s.  The examiner reviewed the claims file and expressed the opinion that the Veteran's currently diagnosed bilateral hearing loss was "less likely as not" related to the Veteran's period of active military service.  In reaching this conclusion, the examiner indicated that the Veteran's discharge audiological evaluation revealed normal hearing, bilaterally.  In addition, the examiner stated that post-service occupational history as a police officer and recreational history of range shooting "may or may not" have contributed to the Veteran's hearing loss.  The Veteran also reported the onset of his tinnitus as being approximately 30 years prior to the examination.  He denied precipitating incident or event, but described the tinnitus as "constant."  In light of the lapse of many years since discharge from service and the onset of tinnitus, the examiner concluded that the Veteran's currently diagnosed tinnitus was "less likely as not" related to his period of active military service.
 
In a September 2011 addendum, the examiner reviewed the additional private treatment records associated with the claims file and concluded that no change was warranted in the previous etiological opinion issued in July 2010.  The examiner reiterated the opinion that the current bilateral hearing loss was "less likely than not" incurred in or caused by the claimed in-service injury, event, or disease.  The examiner did not specifically address the issue of tinnitus in the September 2011 addendum.    

The Board finds this examination report and the subsequent addendum to be inadequate for evaluation purposes because the absence of documented disorders on service discharge is not fatal to a claim for service connection.  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  On remand, the Veteran must be provided a new examination to determine the etiology of the currently diagnosed bilateral hearing loss and tinnitus.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from September 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After the above development is completed, the Veteran must be scheduled for a VA examination to determine the etiology of any diagnosed bilateral hearing loss and tinnitus.  In providing the etiological opinions, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted, to include an audiogram.  Following the examination and a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of the hearing loss found is related to the Veteran's military service, to include as due to noise exposure.  The examiner must also provide an opinion as to whether any degree of tinnitus found is related to the Veteran's military service, to include as due to noise exposure, and/or whether any degree of tinnitus found was caused or aggravated by his bilateral hearing loss.  The examiner must integrate the previous findings and diagnoses of bilateral hearing loss and tinnitus to obtain a true picture of the nature of the Veteran's bilateral hearing loss and tinnitus disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

5.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  THIS APPEAL HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  Expedited handling is required. 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

